     Case 2:19-cv-00757-GMN-EJY Document 14 Filed 10/12/20 Page 1 of 1




                                                      _mm
                                                     ....-,--·-- . --·--.   .




 1    Nosherwan Khan Raja                              _ENTERED
                                                                            CO' :;,�   : lSClr r,:rr:u:m
                                                              ...---




                                                                                              I
 2    5081 Pine Mountain Ave
      Las Vegas, Nevada, 89139                                     CCT -1 2020
 3    (702) 752 3985
                                                                CLER:{ US r,[:,:,:CT CQ:JRT   !I
 4                                                                DIST111CI rn :::=V1\DA
                                                     �'...:..=
                                                      BY: ==�                      _____ DTLJ�
 5
 6                                 IN THE UNITED STATES DISTRICT COURT
 7                                       FOR THE DISTRICT OF NEVADA
 8
 9    Nosherwan Khan Raja,                                 CASE NUMBER# 2:19-cv-00757-GMN-EJY
10                          Plaintiff,
11    vs.
12                                                 ) PLAINTIFF'S MOTION FOR REQUEST EXTENSION
13            Las Vegas Metropolitan Police Department, ) OF TIME TO FILE AMENDED COMPLAINT
14                          Defendant.                               (First Request)
15
16           I Plaintiff, Nosherwan Raja request to the Honorable Judge and The Court to please
17    make an extension of time for 60-days from the filing date of this motion, to file my response of
18    "file a second amended complaint correcting the deficiency''.
19
20           Because, I am not an attorney and representing this case myself. I am having a very hard
21    time to find an employment attorney who can take my case, and myself to understand the
22    technical words mentioned in the Court papers that I have received. Dated: Oct 07, 2020.
23
24   IT IS SO ORDERED. Plaintiff shall
     have 60 days from the date of this Order to/
25   file an amended complaint.             /,· Nosherwan Khan Raja
26                                                 Address: 5081 Pine Mounta·
     _______________________________
27   Gloria M. Navarro, District Judge            Nevada, 89130
28   United States District Court                 Ph# (702) 752 3985
                 9 day of October, 2020.
     DATED this ___
     � D49/713a�.                                 Page-1
     {}/f O']-1 7()�U
